In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00120-CR



           THE STATE OF TEXAS, Appellant

                            V.

            JORGE LOUIS VERDE, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-12-24364




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       The State has appealed the trial court’s grant of Jorge Louis Verde’s motion to suppress

evidence. Based on the reasoning and analysis in our opinion in cause number 06-13-00115-CR,

issued on even date herewith, we affirm the trial court’s ruling.




                                              Jack Carter
                                              Justice

Date Submitted:        March 5, 2014
Date Decided:          April 23, 2014

Do Not Publish




                                                 2